Citation Nr: 0729452	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cancer of the 
urinary tract, to include as due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for bilateral 
cataracts, to include as due to exposure to ionizing 
radiation.  

4.  Entitlement to service connection for a throat disorder, 
claimed as vocal chord spasms, to include as due to exposure 
to ionizing radiation.  

5.  Entitlement to service connection for residuals of sun 
exposure (which includes exposure to ionizing radiation).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claims for service connection for cancer of the urinary 
tract, a skin disorder, bilateral cataracts, a throat 
disorder, and a sun exposure reaction, with all claims 
including as due to ionizing radiation exposure.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2007, a 
transcript of which is of record.  At such hearing, the 
veteran submitted additional documentary evidence in support 
of his appeal, along with a waiver for initial RO 
consideration of such evidence.  

In September 2007, this matter was advanced on the Board's 
docket and, as a result, expedited consideration has 
followed.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

At his Board hearing in June 2007, the veteran offered very 
specific and credible testimony that, while en route to 
Fukuoka, Japan, in November 1945, he and other service 
persons aboard the USS Grant were forced to dock and 
disembark at the port of Nagasaki in Japan, following the 
detonation of an atomic bomb in August 1945.  His ship was 
noted to be docked in the Nagasaki harbor at or near ground 
zero for a period of several days, and he was thereafter 
ordered to disembark.  That was followed by a march covering 
miles to waiting rail cars which took the veteran and fellow 
Army service persons to trucks, which eventually took them to 
Fukuoka.  The veteran estimates that between seven to ten 
days were spent in or near Nagasaki in November 1945.  

On the basis of the foregoing, and inasmuch as the veteran's 
service personnel records were destroyed by fire at the 
National Personnel Records Center and the record does not 
otherwise contradict the veteran's account, his physical 
presence in Nagasaki in November 1945 is conceded.  This case 
thus turns on the degree to which the veteran was exposed to 
ionizing radiation and whether the claimed radiogenic 
diseases (see 38 C.F.R. § 3.311 (2006)) and the other 
disorders at issue are etiologically related to such 
exposure.  

Further development, including the initiation of contact with 
the Defense Threat Reduction Agency (DTRA) regarding any 
information held by that organization pertaining regarding 
the veteran's radiation exposure, to include the amount of 
radiation to which he may have been exposed, as well as the 
solicitation of an opinion from the VA's Under Secretary for 
Health as to the impact of his exposure, pursuant to 38 
C.F.R. § 3.311(c), is deemed necessary.  Such actions have 
not been attempted to date.  

Accordingly, this matter is REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for 
cancer of the urinary tract, a skin 
disorder, cataracts, a throat disorder, 
and reaction to sun exposure, with all 
claims including as due to exposure to 
ionizing radiation.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Obtain for inclusion in the claims 
folder all available unit histories, 
morning reports, ship logs, and 
operational reports reflecting the 
veteran's transport aboard the USS Grant 
from Seattle, Washington, to Fukuoka, 
Japan, by way of Nagasaki, Japan, in 
November 1945 and his time on the ground 
following disembarkation in Nagasaki.  
Once obtained, the records obtained must 
be associated with the veteran's claims 
folder.

3.  Contact the DTRA and obtain radiation 
dose data specific to the veteran and his 
duty while in and near Nagasaki, Japan, 
in November 1945, for inclusion in the 
claims folder.  The veteran's presence 
near the atomic bomb site in Nagasaki as 
contended is conceded unless additional 
evidence shows that he was in some other 
location at the time, even if no further 
confirming information or evidence is 
obtained.  That is, based primarily on 
very specific and credible testimony from 
the veteran, the current record shows 
that he was near the atomic bomb site in 
Nagasaki in November 1945. 

4.  Thereafter, in accordance with 38 
C.F.R. § 3.311(c), refer the case to the 
VA's Under Secretary for Benefits, for 
any and all consideration of the 
veteran's claims of disability due to 
exposure to ionizing radiation, to 
include, if deemed necessary, an opinion 
from the VA's Under Secretary for Health.  
Evidence of the Under Secretary's 
consideration should then be made a part 
of the claims folder.  

5.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
physician who specializes in diseases due 
to radiation exposure in order to 
evaluate the nature and etiology of the 
veteran's claimed cancer of the urinary 
tract, skin disorder, cataracts, throat 
disorder, and reaction to sun exposure.  
The claims folder must be made available 
to the examiner for use in the study of 
this case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.  Such examination should 
include a review of the evidence in the 
claims folder, a comprehensive clinical 
evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.  

In addition, the examiner is asked to 
respond to the following questions, 
providing a rationale for the response 
provided:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran has residuals of in-
service sun exposure?

Is it at least as likely as not 
that his cancer of the urinary 
tract, skin disorder, 
cataracts, and throat disorder 
began during service or are 
otherwise related to any 
incident of service, to include 
exposure to ionizing radiation 
in Nagasaki, Japan, in November 
1945?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

6.  Thereafter, the veteran's claims of 
entitlement to service connection for 
cancer of the urinary tract, a skin 
disorder, cataracts, a throat disorder, 
and reaction to sun exposure, with all 
claims including as due to exposure to 
ionizing radiation, must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




The purpose of this remand is to obtain additional 
evidentiary development for compliance with the VA's duty-to-
assist obligation.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


